Citation Nr: 0521751	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's income is excessive for purposes of 
eligibility for nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  He died in November 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record shows that the veteran was scheduled to attend an 
informal hearing with a Decision Review Officer in April 2004 
pursuant to her October 2003 request for such a hearing.  
However, she canceled this hearing in April 2004.


FINDING OF FACT

The appellant's annual countable income, for the annualized 
period beginning in January 2002, after consideration of 
medical expenses, exceeded the maximum annual income 
limitation for a surviving spouse without dependents.


CONCLUSION OF LAW

The criteria for payment of improved death pension benefits 
for the annualized period beginning in January 2002 have not 
been met. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

VA satisfied its duty to notify by means of a February 2001 
letter to the veteran from the RO regarding her initial claim 
for pension in February 2001.  In this letter the RO informed 
the appellant of the VCAA and the basic requirements for 
nonservice connected death pension, including qualifying 
income.  The appellant was also advised in decision letters 
in April 2002 and March 2003 of the applicable income limits 
and the evidence used in determining her income.  
Additionally, in a September 2003 statement of the case, the 
appellant was notified of the pertinent law and regulations, 
as well as the evidence that was considered in making the 
adverse determination.  The content of these documents 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  This matter deals solely with the amount of annual 
income received by the appellant. This information has been 
obtained throughout the appeal period.  As the pertinent 
evidence regarding the appellant's income has been received, 
there is no indication that disposition of this claim would 
have been different had the appellant received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  As the issue on appeal is controlled by 
the appellant's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision rendered below.  The 
appellant provided her financial information for 2002 in 
January 2003, and submitted a medical expense summary for 
2002.  Also, the Social Security Administration (SSA) 
provided information regarding the appellant's annual income 
in March 2003 and June 2004.  Moreover, the appellant on her 
most recent income statement dated in January 2003 identified 
no other source of income.  Thus, there is no indication of 
any relevant records that the RO failed to obtain.  

In light of the above, the Board finds that there is no 
reasonable possibility that further assistance would 
substantiate the appellant's current income and any further 
development on this matter would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b).  Therefore, the Board concludes that 
no further assistance to the appellant is required.



II.  Analysis

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12- 
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  Effective December 1, 2001, the maximum allowable 
rate for a surviving spouse with no children was $6407.  See 
M21-1, part I, Appendix B, (change 41) (November 4, 2002).

In this case, the record reflects that the veteran died in 
1998.  The appellant filed her claim for death pension 
benefits in November 2000, and the RO denied this claim in 
May 2001 due to excessive income.

In January 2002, the RO received a completed Improved Pension 
Eligibility Verification Report (VA Form 21-0518-1) wherein 
the appellant reported monthly income from the SSA in the 
amount of $714.  This was her only reported source of income.  

In an April 2002 decision, the RO granted nonservice-
connected pension benefits in the monthly amount of $519 
effective December 1, 2000.  Also in this decision the RO 
amended the award to $91 a month effective March 1, 2001, 
based on a change in income, and terminated benefits 
effective December 1, 2001.

In January 2003, the appellant completed another Improved 
Pension Eligibility Verification Report (VA Form 21-0518-1) 
and reported monthly income from the SSA in the combined 
amount of $795 ($474.70 plus $321).  This was her only 
reported source of income.  

Social Security Records printed in March 2003 show that 
effective December 1, 2001, the appellant was receiving 
Social Security income benefits in the monthly amounts of 
$468 and $317.  These benefits totaled $785 ($468 plus $317) 
a month.  Thus, the appellant's income for the calendar year 
2002 was $9420 ($785 x 12).  

A medical expense summary on file for the calendar year 2002 
shows that the appellant incurred unreimbursed medical 
expenses in the amount of $3208.98, rounded down to $3208.  
Five percent of the maximum annual improved death pension 
rate of $6407 is $320.  The total unreimbursed medical 
expense of $3208 minus $320 is $2888.  The total income of 
$9420 minus allowable unreimbursed medical expense of $2888 
leaves countable annual income of $6532.  Based on these 
figures, the appellant's income from January 2002 to December 
2002 exceeds that allowed for the award of VA death pension, 
i.e., it exceeds $6407.  Thus, the claim for entitlement to 
nonservice-connected death pension must be denied due to the 
appellant's excessive income.

Although the Board is extremely sympathetic to the financial 
plight facing the appellant, it is also bound by the laws 
passed by the United States Congress, including the maximum 
annual rate of income allowed to be eligible for the benefits 
sought.  As the appellant is not entitled to death pension 
benefits because of excess countable income, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

As the appellant's income was excessive for the calendar year 
2002, entitlement to death pension benefits based upon that 
income is not established, and the appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


